In re Neyland, Ronald; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “C”, No. 260-135.
Granted. This case is remanded to the district court for correction of relator’s sentence of 33 years at hard labor, the mandatory minimum penalty that any court could impose on a multiple offender convicted of armed robbery and sentenced under La. R.S. 15:529.1, to reflect that the sentence will run without benefit of parole. State v. Bruins, 407 So.2d 685 (La.1981).
LEMMON, J., not on panel.